DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
Response to Amendment
This office action is in response to the amendment filed 4/13/22. Claims 1 and 5 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-29 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8, 11-13, and 17-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over van Bemmelen (5218954) hereinafter referred to as Bemmelen, in view of Ballas (20120065561).

    PNG
    media_image1.png
    392
    724
    media_image1.png
    Greyscale








Annotated fig 4 of Bemmelen.
With respect to claim 1, Bemmelen discloses a compression therapy system (10, fig 1) comprising a compression bladder (26, fig 1) for applying pressure to a limb of a patient (see col. 2, lines 43-45) including means for coupling (air port; 32, fig 1) a source of fluid pressure (inflation system; 36, fig 1) to the bladder for applying pressure to the limb of a patient (see col. 3, lines 14-15); a controller (Bemmelen does not explicitly disclose a controller, but the pressure in the inflation system is adjusted to provide different pressures at different times (see col. 3, lines 42-44) so the inflation system controls the pressure applied) configured to control application of pressure to the compression bladder and including means (tubing; 34, fig 1) for providing pressurized fluid to the coupling means of the compression bladder, the controller configured to provide pressurized fluid to the fluid providing means according to at least one first cycle (see annotated fig 4 of Bemmelen above) and according to at least one second cycle (see annotated fig 4 of Bemmelen above; note also fig 4 does not show the entire second cycle but Bemmelen discloses repeating high and low pressures), wherein the first cycle includes applying pressure to the compression bladder at a first high pressure (80-160 mmHg, see col. 3, lines 49-50) for a first period (2-3 secs, see col. 3, lines 51-52) and followed by applying pressure to the compression bladder at a low pressure (0-30 mmHg, see col. 3, lines 53-54) for a second period (8-14 sec, see col. 3, lines 54-55), wherein the second cycle (see annotated fig 4 of Bemmelen) includes applying pressure to the compression bladder at a second high pressure (80-160 mmHg, see col. 3, lines 49-50) for a third period (2-3 secs, see col. 3, lines 51-52) and followed by applying pressure to the compression bladder at a low pressure (0-30 mmHg, see col. 3, lines 53-54) for a fourth period (8-14 sec, see col. 3, lines 54-55) longer than the third period (the third period is 2-3 sec which is less than 8-14 sec of period four), and wherein when the compression bladder is applied to the limb of a patient the controller is configured to apply pressure to the limb according to the first cycle for a first duration (2-3 sec plus 8-14 sec to complete the cycle with the first and second period) and to apply pressure to the limb according to the second cycle for a second duration (2-3 sec plus 8-14 sec to complete the cycle with the first and second period) such that the applications for the first and second cycles do not overlap (first and second cycles are sequential), but lacks the first and second cycles being different and the sum of the third and fourth periods is greater than a sum of the first and second periods.

    PNG
    media_image2.png
    190
    625
    media_image2.png
    Greyscale

Annotated fig 9C of Ballas.
However, Ballas teaches a compression device (102, fig 1) with a controller (106/116, fig 1) supplying pressure profile (fig 9c) with a first cycle of first and second periods and a second cycle of third and fourth periods (see annotated fig 9C), where the first and second cycles are different (note the different pressures applied and the timeframe of cycle 1 vs cycle 2) and the sum of the third and fourth period is greater than a sum of the first and second periods (see the larger time between t1-t2 vs t2-t3 in fig 9c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Bemmelen to include different cycles and periods as taught by Ballas so as to provide various therapeutic profiles for increasing effects on the user’s body.
With respect to claim 2, Bemmelen discloses the controller is configured such that the first and second high pressures are 30approximately the same magnitude (repeat high and low pressure for 60-120 min where the high pressure is between 80-160 mmHg, see col. 3, lines 48-57) and between 80-160 mmHg (see col. 3, lines 49-50). Also note, after the modification by Ballas, the magnitude would remain the same, the cycles and periods were just modified to be different from one another.
However, Bemmelen does not explicitly disclose the high pressures are greater than approximately 110 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressures of Bemmelen from between 80-160 mmHg to greater than 110 mmHg as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 3, the modified Bemmelen shows the first and second periods are approximately equal (see the length of time of the first and second periods being about the same in fig 9C of Ballas).
With respect to claim 4, the modified Bemmelen shows first period is approximately 2 seconds (see col. 3, lines 51-52). 
However, the modified Bemmelen does not explicitly show the second period is 3 seconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the second period of Bemmelen from between 8-14 seconds to 3 secs as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 5, the modified Bemmelen shows the controller is configured such that the first and second high pressures are approximately the same magnitude (see the peak pressure applied at about the same magnitude in the beginning of the first and second cycles in fig 9C of Ballas). 
However, the modified Bemmelen does not explicitly show the first and second periods are each less than or equal to approximately 3 seconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the first and second period of Bemmelen from between 2-3 seconds to 3 secs and from between 8-14 seconds to 3 secs as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 6, Bemmelen discloses that the third ioperiod is approximately three seconds (see col. 3, lines 51-52) and the fourth period is approximately 17 seconds (see col. 3, lines 54-55; 14 sec is approximately 17 sec as claimed), see also annotated fig 4 of Bemmelen.
With respect to claim 7, Bemmelen discloses that the controller is configured to apply the first cycle the first number of times for a 15first portion of a therapy session and to apply the second cycle the second number of times for a second portion of the therapy session, note the treatment is repetitive for 60-120 min (see col. 3, lines 55-57) therefore, the first cycle is applied for a first amount of time for a first portion followed by the second cycle for a second portion.
With respect to claim 8, Bemmelen discloses that the controller is configured to apply a third cycle (since the high and low pressures repeat sequentially anything after the first and second cycles can be defined as a third cycle) different and separate from the 20first and second cycles (cycles are sequential, see claim 1 above).
However, Bemmelen does not explicitly disclose that the third cycle is different from the first and second cycles in a period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a period of Bemmelen from between 2-3 secs and 8-14 secs to anything different from those defined by the first and second cycles, as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 11, Bemmelen discloses a compression therapy system (10, fig 1) comprising a compression bladder (26, fig 1) for applying pressure to a limb of a patient (see col. 2, lines 43-45) 5including means for coupling (air port; 32, fig 1) a source of fluid pressure (inflation system; 36, fig 1) to the bladder for applying pressure to the limb of a patient (see col. 3, lines 14-15); a controller (Bemmelen does not explicitly disclose a controller, but the pressure in the inflation system is adjusted to provide different pressures at different times (see col. 3, lines 42-44) so the inflation system controls the pressure applied) configured to control application of pressure to the compression bladder and including means (tubing; 34, fig 1) for providing pressurized fluid to the coupling means of the compression bladder, the controller configured to ioprovide pressurized fluid to the fluid providing means according to a plurality of first cycles (see annotated fig 4 of Bemmelen above; also note the cycles alternate for 60-120 min, see col. 3, lines 55-57) and according to a plurality of second cycles (see annotated fig 4 of Bemmelen above; note also fig 4 does not show the entire second cycle but Bemmelen discloses repeating high and low pressures), wherein the first cycle includes applying pressure to the compression bladder at a first high pressure (80-160 mmHg, see col. 3, lines 49-50) for a first period (2-3 secs, see col. 3, lines 51-52) and followed by applying pressure to the compression 15bladder at a low pressure (0-30 mmHg, see col. 3, lines 53-54) for a second period (8-14 sec, see col. 3, lines 54-55), wherein the second cycle (see annotated fig 4 of Bemmelen) includes applying pressure to the compression bladder at a second high pressure (80-160 mmHg, see col. 3, lines 49-50) for a third period (2-3 secs, see col. 3, lines 51-52) and followed by applying pressure to the compression bladder at a low pressure (0-30 mmHg, see col. 3, lines 53-54) for a fourth period (8-14 sec, see col. 3, lines 54-55) longer than the third period (the third period is 2-3 sec which is less than 8-14 sec of period four), and wherein when the compression bladder is applied to the limb of a 20patient the controller is configured to apply pressure to the limb according to the first cycle for a first duration (2-3 sec plus 8-14 sec to complete the cycle with the first and second period) and to apply pressure to the limb according to the second cycle for a second duration (2-3 sec plus 8-14 sec to complete the cycle with the first and second period) such that the applications for the first and second cycles do not overlap (first and second cycles are sequential).
With respect to claim 12, Bemmelen discloses that the first and second high pressures are approximately the same (note, depending on the chosen pressures for either cycle the two could be about the same within the discloses range).
With respect to claim 13, Bemmelen discloses that the high pressure for the first and third period are between 80-160 mmHg (see col. 3, lines 49-50). 
However, Bemmelen does not explicitly disclose the high pressures are between 110-130 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressures of Bemmelen from between 80-160 mmHg to between 110-130 mmHg as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 17, Bemmelen discloses a method of applying compression therapy to a limb of a patient (see col. 2, lines 43-45) by30bybyby a bladder (26, fig 1) associated with the limb of the patient according to a plurality of first cycles sequentially (see first cycle in annotated fig 4 of Bemmelen, the first cycle can be repeated a number of times before entering the second cycle depending on how the system is controlled by user or healthcare professional) during a therapy period (60-120 min, see col. 3, lines 55-57) and according to a plurality of second cycles sequentially (multiple second cycles can be performed after the plural first cycles) different from the first cycles (see col. 3, lines 48-55, various ranges which can be adjusted) during the therapy period such that the 33Ref: 00301-020D1application according to the plurality of first cycles does not overlap application according to the plurality of second cycles (first and second cycles are sequential).
With respect to claim 18, Bemmelen discloses applying compression 5therapy to the bladder wherein each first cycle in the plurality of first cycles has a duration (10 total seconds for a cycle (see lower end of ranges in col. 3, lines 49-55)) that is less than a duration (17 total seconds for a second cycle (see lower end of ranges in col. 3, lines 49-55)) of each of the second cycles.
With respect to claim 19, Bemmelen discloses applying compression therapy according to the plurality of first cycles includes applying compression therapy iowherein a period of each of the first cycles is approximately two to three seconds (2-3 secs, see col. 3, lines 51-52).
With respect to claim 20, Bemmelen discloses applying compression therapy according to the plurality of first cycles includes applying compression therapy for a first time interval () and 15wherein the applying compression according to the plurality of second cycles is for a second time interval; (8-14 sec, see col. 3, lines 54-55) is approximately twice a time interval (2-3 secs, see col. 3, lines 51-52; twice 3 secs is 6 secs which is approximately 8 secs).
With respect to claim 21, Bemmelen discloses applying compression therapy according to the plurality of second cycles includes applying compression therapy wherein a period (high pressure plus low pressure defines a period, therefore 3 secs plus 14 secs is 17 secs, see col. 3, lines 49-55) of each of the second cycles is approximately 20 20seconds (17 secs is approximately 20 secs).

    PNG
    media_image3.png
    389
    727
    media_image3.png
    Greyscale
Annotated fig 4 (a) of Bemmelen. *for a clear explanation the fig is shown with the end of a second cycle and the beginning of a first cycle since they repeat through the therapy.


    PNG
    media_image4.png
    389
    727
    media_image4.png
    Greyscale
With respect to claim 22, Bemmelen discloses applying compression therapy according to the plurality of first cycles and the plurality of second cycles includes applying compression therapy wherein a period of each of the second cycles 25is approximately 10 times the period of each of the first cycles (see annotated fig 4 (a) of Bemmelen; note a first cycle period is 0.5 secs and a second cycle period is 5 secs which is approx. 10 times larger).
Annotated fig 4 (b) of Bemmelen. *for a clear explanation the fig is shown with the end of a second cycle and the beginning of a first cycle since they repeat through the therapy.

With respect to claim 23, Bemmelen discloses applying compression therapy according to a plurality of first cycles and a plurality of second cycles includes applying compression therapy wherein a period of each of the second cycles 30is approximately 20 times the period of each of the first cycles (see annotated fig 4 (b) of Bemmelen; note a first cycle period is 0.5 secs and a second cycle period is 10 secs which is approx. 20 times larger).
With respect to claim 24, Bemmelen discloses applying compression therapy according to the plurality of first cycles and the plurality of second cycles includes34Ref: 00301-020D1 applying compression therapy according to at least a plurality of first cycles at a pressure of between 80 and 130 mmHg (80-160 mmHg, see col. 3, lines 49-50).
With respect to claim 25, Bemmelen discloses applying compression therapy 5according to the plurality of first cycles and the plurality of second cycles includes applying compression therapy according to the plurality of first cycles occurs before applying compression therapy according to the plurality of second cycles (first and second cycles are sequential, see claim 17 above).
With respect to claim 26, Bemmelen discloses applying compression therapy according to the plurality of first cycles and the plurality of second cycles occurs for at least approximately 60 minutes (60-120 min, see col. 3, lines 55-57).
With respect to claim 27, Bemmelen discloses applying compression therapy 15according to at least one of the plurality of first cycles and plurality of second cycles includes pressurizing the bladder in less than one second (0.3-0.5 secs, see col. 3, lines 48-49).
With respect to claim 28, Bemmelen discloses pressurizing the bladder includes pressurizing the bladder in less than a half second (0.3-0.5 secs, see col. 3, lines 48-49; 0.3-0.4 is less than 0.5 secs).
With respect to claim 29, Bemmelen discloses that the first and second cycles are applied for one or more durations within a therapy session (first and second cycles are repeated for 60-120 min, see col. 3, lines 55-57).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bemmelen as applied to claim 1 above, and further in view of Kivisto (2007/0239087).
With respect to claim 9, Bemmelen discloses high pressure in the cycles (see claim 1 above) but lacks a pressure pulse superimposed on the pressure.
However, Kivisto teaches a system which applies pressure pulses superimposed over a static pressure (see [0046], lines 3-6 of Kivisto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure of Bemmelen to include pressure pulses as taught by Kivisto so as to adjust the therapy delivered dependent on the needs of the particular patient (see [0004], lines 1-3 of Kivisto).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bemmelen in view of Ballas as applied to claim 1 above, and further in view of Wasowski (10357421). 
With respect to claim 10, Bemmelen shows the compression bladder (26, fig 1 of Bemmelen) is configured for applying 30compression to a calf (col. 2, lines 43-47 of Bemmelen) but lacks a second bladder configured for applying compression to a thigh.
However, Wasowski teaches a compression system (400, fig 4A of Wasowski) with a first compression bladder (408, fig 4A of Wasowski) and a second compression bladder (406, fig 4A of Wasowski) configured for applying compression to a thigh (thigh calf; see col. 8, line 17 of Wasowski).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bemmelen to include the thigh cuff as taught by Wasowski so as to provide the user with addition compression treatment.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bemmelen in view of Ballas as applied to claim 11 above, and further in view of Logan (2014/0088476).
With respect to claim 14, Bemmelen discloses that a sum of the third period and the fourth period is approximately 20 seconds (see col. 3, lines 54-55; 14 sec is 17 sec which is approximately 20 secs as claimed), see also annotated fig 4 of Bemmelen, but lacks the first and second periods sum between approximately 1 and 4.6 seconds.
However, Logan teaches a compression system (10, fig 1 of Logan) with a first and second period (A-D, fig 6 of Logan) wherein the sum of the two periods is between 1 and 4.6 seconds (see claim 24, lines 12-13 of Logan; note if the high pressure occurs every two seconds the sum of the first and second periods is 2 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the duration of the first and second periods from 2-3 secs plus 8-14 secs to a sum of 2 secs as taught by Logan. The sum of the first and second periods seems to have no criticality and would be dependent on the user preference or healthcare professional’s recommendation to provide an accurate therapy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785    

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785